 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 5
                                        AT SEATTLE
 6
     TRAVIS LEE LILE,
 7                               Petitioner,             Case No. C18-1068 RSM
 8          v.                                           ORDER OF DISMISSAL

 9 STEVEN SINCLAIR,

10
                                 Respondent.
11
            The Court, having reviewed Petitioner’s 28 U.S.C. § 2254 habeas petition, the Report and
12
     Recommendation of the Honorable Brian A. Tsuchida, United States Magistrate Judge, any
13
     objections or responses to that, and the remaining record, finds and ORDERS as follows:
14
            1.     The Report and Recommendation is ADOPTED;
15
            2.     Petitioner’s 28 U.S.C. § 2254 habeas petition is DISMISSED;
16
            3.     Petitioner is DENIED issuance of a certificate of appealability; and
17
            4.     The Clerk shall send a copy of this Order to the parties and to Judge Tsuchida.
18
         DATED this 18th day of October 2018.
19

20                                               A
                                                 RICARDO S. MARTINEZ
21                                               CHIEF UNITED STATES DISTRICT JUDGE
22

23



     ORDER OF DISMISSAL- 1
